DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 39-56 and 58-63 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claims 36 and 54 recite the limitation "the microfabrication substrate".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 37, 39-56 and 58-63 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fedorov (US 20060223185) in view of Meacham (US 20110240752) and Branch (US 9096823), and further in view of either Meserol (US 6074605) and/or Hofmann (US 6027488).
	With respect to claims 36 and 54, Fedorov discloses a delivery system for delivering a substance into a living cell having a cell membrane.  The system includes a permeabilization system comprising an actuator (Figure 2:42), a sample reservoir (Figure 2:32) and an ejection device (Figure 2:22) with one or more ejector structures.  Fedorov states in at least paragraphs [0076]-[0079] that the actuator may be a transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  In other words, the actuator is the piezoelectric transducer and/or the electrostatic transducer, and the acoustic coupler is the silicon, glass or quartz wafer that the transducer is coupled to.  Alternatively, the acoustic coupler may be the separating layer (Figure 2:28) that is coupled to the actuator 42.  The ejector structures each comprise an ejector nozzle (Figure 2:24) and an ejector orifice, wherein the acoustic coupler abuts the piezoelectric transducer and the sample reservoirs bound on opposite sides by the acoustic coupler and the ejection device.  This is described in at least paragraphs [0061]-[0081].  Fedorov, however, does not expressly state that the delivery system includes a collection reservoir in fluidic communication with the permeabilization system.
	Meacham discloses a similar delivery system comprising a permeabilization system comprising an actuator (Figure 2A:22), a sample reservoir (Figure 2A:24) and an ejection device (Figure 2A:28) with one or more ejector structures.  Meacham states in at least paragraphs [0054]-[0059] that the actuator may be a piezoelectric transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  The ejector structures each comprise an ejector nozzle and an ejector orifice (Figure 2A:34), wherein the acoustic coupler abuts the piezoelectric transducer and the sample reservoirs bound on opposite sides by the acoustic coupler and the ejection device.  Meacham further shows in at least Figs. 4A-G that a collection reservoir (see Fig. 4a “Ejection of sample into well”) is in fluidic communication with the permeabilization system.
	At the time of the invention, it would have been obvious to collect porated cells in a collection reservoir that is detachable from the permeabilization system.  Meacham states in at least paragraph [0075] that coupling a collection reservoir to the orifices of the ejector structures allows one to achieve steady ejection at a constant rate.  The provision of a collection reservoir would allow one to accumulate porated cells for further treatment and study.  It is noted that a “collection reservoir” could be something as simple as a “well” or “tube” and that these structures are notoriously well known in the art.

	Fedorov further states in at least paragraphs [0076]-[0079] that the actuators are transducers bound to an actuator fabrication substrate made from a silicon, glass, or quartz substrate (i.e. wafer).  Fedorov and Meacham, however, do not expressly state that the acoustic coupler is provided on a side opposite the actuator fabrication substrate. 
	Branch discloses a permeabilization system comprising one or more actuators (Figure 1:12) in communication with a sample reservoir (Figure 1:14).  The actuators are disposed on a fabrication substrate, and an acoustic coupler abuts the actuators on a side facing the sample reservoir which is opposite from the actuator fabrication substrate.  The acoustic coupler is described as being a glass boundary in at least column 12, line 61 to column 13, line 8 and column 8, lines 37-54.
	At the time of the invention, it would have been obvious to ensure that an acoustic coupler is provided between the Fedorov actuators and the sample reservoir, such that the acoustic coupler is positioned on a side opposite the actuator fabrication substrate.  Branch teaches that it is important to use an interface boundary made of a material that allows ultrasonic waves to be controllably transmitted to the sample reservoir.  Branch further states that an acoustic coupler allows the substrate carrying the actuators to be reversibly attached to the sample reservoir without experiencing high levels of acoustic loss. 

	Fedorov, Meacham and Branch, however, still differ from Applicant’s claimed invention because these references do not expressly state that the collection reservoir includes an active insertion system.
	Meserol discloses a permeabilization system and a collection reservoir (Figure 9:200).  Meserol states in at least column 13, line 39 to column 14, line 5 that electrodes provided in the collection reservoir may be configured as an active insertion system that directs foreign compounds into cells following poration (“The first is the generation of= pores in the cell membrane and the second is the active electrophoretic movement of the IHP through those pores into the red blood cell. This can be accomplished through the use of high voltage square pulses (2.13 kV/cm, 2 ms) immediately followed by a lower voltage exponential pulse (1.5 to 1.75 kV/cm, 5 ms), which leads to an increased encapsulation of IHP into red blood cells of up to 50% of the usual exponential pulse protocol encapsulation. The exponential pulse itself is well below the electroporation threshold. Both tasks, namely pore formation and electrophoretic movement, can be most effectively accomplished with use of exponential pulses. Another embodiment is to first expose the cells to a high voltage square pulse and then a series of lower voltage pulses which tend to drive the IHP into the red blood cells resulting in a more efficient loading of the IHP into the cells” emphasis added).
	Hofmann discloses a permeabilization system and a collection reservoir (Figure 1:140).  Hofmann states in at least column 4, lines 22-67 that electrodes provided in the collection reservoir may be configured as an active insertion system that directs foreign compounds into cells following poration (“Finally in the electrophoresis step, a third electric impulse 375 is applied to transport the preselected molecules through the transient pores 360 into the cell 310”).
	At the time of the invention, it would have been obvious to use an active insertion system, such as those that involve electrodes which produce an electrophoresis pulse, in a collection reservoir when modifying the Fedorov system.  Meserol and Hofmann each teach that active insertion increases the number of molecules delivered to each cell following permeabilization to produce a higher percentage of transfected cells.  Both references recognize that active insertion is a marked improvement over systems that rely on simple diffusion.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.

	With respect to claim 37, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Both Fedorov and Meacham show that that the actuator are positioned on opposite sides of the sample reservoir relative to the ejector structures.

	With respect to claims 39-41, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  As previously noted above, Fedorov states in at least paragraphs [0076]-[0079] that the actuator may be a piezoelectric transducer that is bound to an acoustic coupler configured as a silicon, glass, or quartz wafer.  

	With respect to claim 42, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each teach that the ejector devices and the actuators are in fluid communication with the sample reservoir, and that the sample reservoir contains fluid that fills the ejector devices.

	With respect to claims 43 and 44, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each show that the ejector structures have a conical or pyramidal cross-section.  See, for example, paragraph [0064] of Fedorov.

	With respect to claim 45, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each state that the ejector devices may be configured as a one-dimensional or two-dimensional array.  See, for example, paragraph [0069] of Fedorov.

	With respect to claims 46, 47, 55 and 56, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Fedorov teaches the claimed dimensions for the ejector structure and nozzle in at least paragraphs [0066]-[0070].

	With respect to claim 48, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  As stated above, Meacham shows that the collective reservoir (and any active insertion system disposed therein) are detachably connected to the delivery system.

	With respect to claims 49 and 58, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Fedorov and Meacham each describe systems that configured for non-continuous drop-wise fluid flow or continuous jetting from the permeabilization system to the collection reservoir.

	With respect to claims 50-53 and 59-63, Fedorov, Meacham, Branch and Meserol/Hofmann disclose the combination as described above.  Meserol and Hofmann each describe how the active insertion system includes a pair of electrodes formed on opposite sides of the collection reservoir that are capable of delivering an electric field orthogonal to the direction of fluid flow.  See, for example, Fig. 9 of Meserol and Figs. 2A and 2C of Hofmann.  The Meserol and Hofmann systems are fully capable of delivering a time-varying electric field.

Response to Arguments
In response to Applicant’s amendments filed 12 August 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Fedorov with Meacham, Branch and Meserol/Hofmann.


Conclusion
This is a non-final rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Ellson (US 20130109042) reference teaches the state of the art regarding acoustic couplers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799